Citation Nr: 0714185	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2002, for additional VA compensation payments based on the 
addition of a dependent spouse.

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA compensation benefits in the calculated amount of 
$16,844.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1950 to March 
1954, and from June 1958 to April 1961.
 
These matters come before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO), denying the veteran's request 
for a waiver of the recovery of an overpayment of VA 
compensation benefits.  The calculated amount of the total 
overpayment as considered by the Committee was $16,844.

These matters also come before the Board from a September 
2003 decision by the RO, denying an effective date earlier 
than June 17, 2002, for additional VA compensation benefits 
for a dependent spouse.

In March 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran married [redacted] on June [redacted], 1999.

2.  VA requested verification of the status of the veteran's 
dependents in June 1999. 

3. There was no pending claim, prior to June 17, 2002, for 
payment of additional compensation benefits for a dependent 
spouse based on the veteran's marriage to [redacted]. 

4.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

5.  The veteran was at fault for not notifying VA immediately 
that he divorced [redacted] ([redacted]) on August [redacted], 1997, and that 
he married [redacted] on June [redacted], 1999. 

6.  The veteran received VA compensation benefits to which he 
was not entitled due to his divorce in 1997, and failure to 
collect the overpayment would cause unjust enrichment.

7.  The veteran's reliance on VA benefits did not result in 
relinquishment of another valuable right.

8.  Recoupment of the overpayment for the entire period from 
May 1, 1997, through January 31, 2002, would frustrate the 
purpose of the benefit. 

9.  Collection of the overpayment would not cause undue 
hardship to the veteran, and would not endanger his ability 
to provide for basic necessities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 
2002, for additional VA compensation payments based on the 
addition of a dependent spouse are not met. 38 U.S.C.A. 
§§ 1115, 5111 (West 2002 & Supp. 2006); 38 C.F.R. § 3.401 
(2006).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran, and recoupment of the 
overpayment for the period from July 1, 1999, through 
January 31, 2002, would frustrate the purpose of the benefit.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an April 2003 letter, the RO notified the veteran of 
the evidence needed to establish an effective date for 
entitlement to additional compensation for a dependent 
spouse.  This document served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of divorce 
certificates, marriage certificates, birth certificates, and 
death certificates; and the veteran has submitted a complete 
declaration of status of dependents form.  The veteran has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.

Regarding the veteran's claim for a waiver of the recovery of 
an overpayment, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
notice and duty-to-assist provisions of the VCAA pertain to 
chapter 51 of title 38, U.S. Code, and not to the statute at 
issue in this appeal-chapter 53 of title 38, which contains 
its own notice provisions. Thus, the Court held that VCAA 
does not apply in waiver cases.  See Lueras v. Principi, 18 
Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. 
App. 132 (2002).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date

The veteran seeks an effective date earlier than June 17, 
2002, for payment of additional VA disability compensation 
based on his marriage to [redacted] on June [redacted], 1999.

A declaration of status of dependents form submitted by the 
veteran in June 1997 reflects that he married [redacted] ([redacted]) 
on March [redacted], 1997.  Included with the declaration were birth 
certificates for two step-children, born in 1988 and 1993, 
and a death certificate for [redacted]'s ([redacted]'s) former spouse.

In June 1999, VA notified the veteran that a request for an 
apportionment of his benefits was received for the support of 
dependents not living with the veteran.  The veteran was 
asked to list his monthly income and expenses, and to furnish 
the monthly amount of his spouse's income, if he had 
remarried.  Although the veteran provided the information 
requested and agreed to the apportionment of his benefits in 
July 1999, he did not submit a new declaration of status of 
dependents form.
 
Also in June 1999, VA requested that the veteran provide a 
copy of the divorce decree ending his marriage to [redacted], and 
indicated that VA already had a copy of the marriage 
certificate for [redacted] ([redacted]).
  
In May 2000, VA notified the veteran of the apportionment 
decision and reminded the veteran to notify VA immediately of 
any change in his marital status or the status of his 
dependents; and that failure to notify VA of these changes 
would result in an overpayment which is subject to recovery.

In October 2001, VA notified the veteran that no response was 
received to VA's request asking him about his dependents, and 
that VA planned to reduce his compensation payments.

In February 2002, VA reduced the veteran's benefits, 
retroactive to May 1, 1997, because the veteran had not 
returned the form asking about his dependents.  Records 
reflect a change in the veteran's dependency (loss of 
dependent due to divorce) that occurred in 1997 and a 
subsequent overpayment of benefits since then.

In May 2002, the veteran responded that he, his wife, and two 
children were living in Honduras, Central America, and that 
he had no other income and no savings except a minute Social 
Security payment.  He then requested a waiver of 
indebtedness.

On June 17, 2002, the veteran submitted a financial status 
report, which was signed by his spouse, [redacted].  The veteran 
indicated that he was indeed married.  Also in June 2002, the 
veteran submitted a divorce certificate ([redacted] ([redacted]), 
August [redacted], 1997/final April [redacted], 1998), a marriage certificate 
([redacted], June [redacted], 1999), and birth certificates for two 
children (unrelated).

In January 2003, the veteran submitted a declaration of 
status of dependents form.

In March 2003, VA requested that the veteran furnish a copy 
of his marriage certificate.

In April 2003, VA notified the veteran that all blocks 
regarding marital status on his declaration of status of 
dependents form were left blank, and that he needed to 
provide the date and location of his marriage to [redacted], as 
well as her Social Security number (or foreign national 
status) and date of birth.

In May 2003, the veteran indicated that he had already sent 
VA a copy of his marriage certificate, and that VA had 
returned the original.

In August 2003, the veteran indicated that, since 1999, he 
had tried to resolve the dependency issue and had sent 
numerous copies of a marriage certificate and divorce papers 
to VA; he again submitted another declaration of status of 
dependents form.

In September 2003, VA included additional benefits for the 
veteran's dependent spouse ([redacted]), effective May 1, 2003.

In November 2004, VA assigned an earlier effective date of 
June 17, 2002, for the veteran to receive additional 
compensation for his spouse, [redacted], with payment starting 
July 1, 2002.

It appears that VA assigned an effective date of June 17, 
2002, for the additional compensation based on the date of 
receipt of the veteran's informal claim to add his dependent 
spouse, [redacted].

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

The veteran contends that he notified VA of his marriage to 
[redacted] in 1999, and that the effective date for additional 
compensation for a dependent spouse should be the date of his 
marriage-i.e., June [redacted], 1999, with payment starting July 1, 
1999.  See 38 C.F.R. § 3.401(b)(1)(i).

The Board notes that the claims file does not contain a copy 
of the veteran's marriage certificate to [redacted].
 
VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

For the one-year period following the veteran's June [redacted], 1999 
marriage to [redacted], the veteran had not submitted any 
communication indicating an intent to apply for additional 
compensation for a dependent spouse.  38 C.F.R. § 3.155.  In 
fact, in July 1999, the veteran agreed to an apportionment of 
his compensation benefits for dependents who were not living 
with him.  He neither mentioned his recent marriage to [redacted], 
nor submitted an updated declaration of status of dependents 
form, as requested by VA on several occasions.  Hence, there 
was no pending claim prior to June 17, 2002, pursuant to 
which payment of additional compensation benefits for a 
dependent spouse could be granted.

Because evidence of the veteran's marriage to [redacted] was first 
received in 2002, more than one year following the date of 
the marriage event, as a matter of law, the effective date 
can be no earlier than the date of receipt of the claim.  38 
C.F.R. § 3.401(b).  Accordingly, the proper effective date 
for payment of additional compensation benefits for a 
dependent spouse can be no earlier than June 17, 2002.

Because the weight of the evidence is against the grant of an 
earlier effective date, reasonable doubt does not arise and 
the claim is denied.

III.  Waiver of Recovery of Overpayment

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006). The pertinent regulation 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) fault of debtor-where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults-weighing 
fault of debtor against VA fault; (3) undue hardship-whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose-whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment-failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment-reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  After consideration of the 
record, the Board finds that the veteran was at fault for not 
notifying the VA immediately that he divorced [redacted] ([redacted]) 
on August [redacted], 1997, and that he married [redacted] on June [redacted], 
1999.  Records show that the period of the overpayment is 
from May 1, 1997, through January 31, 2002.  The RO had 
requested this information from the veteran on more than one 
occasion.  VA bears no portion of fault in the creation of 
the indebtedness.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the veteran had received benefits 
to which he was not entitled because he failed to report his 
divorce from [redacted] ([redacted]) in a timely manner, which made 
his compensation benefits greater, and as such, would cause 
unjust enrichment to the debtor.  The Board notes that there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits were intended, it is noted 
that the veteran married [redacted] on June [redacted], 1999, and, thus, 
would have been entitled to payment of additional 
compensation benefits for a dependent spouse, beginning 
July 1, 1999, if he had notified VA of the marriage within 
one year of the event.  Beginning July 1, 1999, he was 
entitled to payment of additional compensation benefits for a 
dependent spouse, but for his sending in the paperwork.  
Hence, the Board finds that recoupment of the overpayment for 
the entire period from May 1, 1997, through January 31, 2002, 
would frustrate the purpose of the benefit.

The Board has also considered whether recovery of the 
overpayment would cause undue financial hardship.
  
The veteran's most recent financial status report from 2002 
reflects that his monthly income exceeded his monthly 
expenses by $230.  
  
A finding of financial hardship is justified if the 
collection of the indebtedness would deprive the veteran of 
food, clothing, shelter, or other basic necessities.  
Notwithstanding a three-month period in 2002 where the 
payment of VA compensation benefits was totally withheld, 
there is no current showing of any deprivation.  Hence, 
collection of the indebtedness would not be against equity 
and good conscience.

Thus, a partial waiver of recovery of the overpayment for the 
period from July 1, 1999, through January 31, 2002, is 
granted.


ORDER

An effective date earlier than June 17, 2002, for the payment 
of additional VA compensation benefits based on the addition 
of a dependent spouse is denied.

Entitlement to a partial waiver of recovery of the 
overpayment of VA compensation benefits for the period from 
July 1, 1999, through January 31, 2002, is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


